



Exhibit 10.1C


THIRD AMENDMENT TO CREDIT AGREEMENT AND INCREMENTAL TERM LOAN AGREEMENT


Dated as of October 20, 2016


This THIRD AMENDMENT TO CREDIT AGREEMENT AND INCREMENTAL TERM
LOAN AGREEMENT (this “Amendment”) is by and among JOHN BEAN TECHNOLOGIES
CORPORATION, a Delaware corporation (the “Company”), JOHN BEAN TECHNOLOGIES
B.V., a besloten vennootschap met beperkte aansprakelijkheid incorporated under
the laws of The Netherlands (the “Dutch Borrower” and, collectively with the
Company, the “Borrowers”), the Lenders party hereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).


PRELIMINARY STATEMENTS


WHEREAS, the Borrowers, the lenders party thereto (the “Lenders”) and the
Administrative Agent entered into that certain Credit Agreement dated as of
February 10, 2015 (as amended by the First Amendment dated as of September 15,
2015, as amended by the Second Amendment dated as of March 18, 2016, as amended
hereby and as further amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);


WHEREAS, the Company has requested an Incremental Term Loan in an aggregate
principal amount of $150,000,000 pursuant to Section 2.20 of the Credit
Agreement (the “Incremental Term-1 Loan”); and


WHEREAS, subject to the terms of this Amendment, each of the Lenders party
hereto (each, an “Incremental Term-1 Lender”) has severally committed to make a
portion of the Incremental Term-1 Loan in the applicable principal amount set
forth in Annex A hereto (such several commitments, the “Incremental Term-1 Loan
Commitments”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:


Section 1.     Capitalized Terms. All capitalized terms not otherwise defined in
this Amendment (including without limitation in the introductory paragraph and
the Preliminary Statements hereto) shall have the meanings as specified in the
Credit Agreement.


Section 2.    Incremental Term-1 Loan.


(a)Funding. Subject to the terms and conditions set forth herein, each
Incremental Term-1 Lender severally agrees to fund a portion of the Incremental
Term-1 Loan equal to its Incremental Term-1 Loan Commitment to the Company on
the Effective Date. Each Incremental Term-1 Lender shall fund its Incremental
Term-1 Loan Commitment on the Effective Date (as defined below) by wire transfer
of immediately available funds by 12:00 noon, New York City time, to the account
of the Administrative Agent designated by it for such purpose by notice to the
Incremental Term-1 Lenders. The Administrative Agent will make the Incremental
Term-1 Loan available to the Company by promptly crediting the amounts so
received, in like funds, to an account of the Company designated by the Company.


(b)Applicable Rate. The Incremental Term-1 Loan shall bear interest on the same
terms as provided for Revolving Loans; provided that the Applicable Rate for the
Incremental Term-1 Loan shall be as set forth in the following pricing grid:


83158564_2

--------------------------------------------------------------------------------







 
Leverage Ratio
Eurocurrency Spread
ABR Spread
Category 1:
≤ 1.00 to 1.00
1.000%
0.150%
Category 2:
> 1.00 to 1.00 but ≤
1.50 to 1.00
1.225%
0.225%
Category 3:
> 1.50 to 1.00 but ≤
2.00 to 1.00
1.350%
0.350%
Category 4:
> 2.00 to 1.00 but ≤
2.50 to 1.00
1.475%
0.475%
Category 5:
> 2.50 to 1.00 but ≤
3.00 to 1.00
1.750%
0.750%
Category 6:
> 3.00 to 1.00
2.000%
1.000%



(c)Repayment of Incremental Term-1 Loan. The Company shall repay the aggregate
outstanding principal amount of the Incremental Term-1 Loan in consecutive
quarterly installments on the last Business Day of each of March, June,
September and December as set forth below, as the amounts of individual
installments may be adjusted pursuant to clauses (d) and (e) below:


Payment Date
Principal Installment
March 31, 2018
$1,875,000
June 30, 2018
$1,875,000
September 30, 2018
$1,875,000
December 31, 2018
$1,875,000
March 31, 2019
$1,875,000
June 30, 2019
$1,875,000
September 30, 2019
$1,875,000
December 31, 2019
$1,875,000



If not sooner paid, the Incremental Term-1 Loan shall be paid in full, together
with accrued interest thereon, on the Maturity Date.


(d)Optional Prepayments. The Company shall have the right at any time and from
time to time, without premium or penalty, to prepay the Incremental Term-1 Loan,
in whole or in part, upon delivery of written notice to the Administrative Agent
(i) in the case of prepayment of a Eurocurrency Loan, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of prepayment, (ii)
in the case of prepayment of an ABR Loan, not later than 11:00 a.m., New York
City time, on the date of prepayment. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of the Incremental Term-1 Loan shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02 of the Credit Agreement. Each prepayment
of Incremental Term-1 Loan shall be applied to reduce the remaining amortization
payments set forth in clause (c) above as directed by the Company. Prepayments
shall be accompanied by (i) accrued interest to the extent required by Section
2.13 of the Credit Agreement and (ii) break funding payments pursuant to Section
2.16 of the Credit Agreement. Amounts prepaid under the Incremental Term-1 Loan
pursuant to this clause (d) may not be reborrowed.


(e)
Mandatory Prepayments.



(i)Incurrence of Indebtedness. The Company shall make mandatory principal
prepayments of


83158564_2

--------------------------------------------------------------------------------





the Incremental Term-1 Loan in the manner set forth in clause (iv) below in an
amount equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from any issuance or other incurrence of Indebtedness by the Company or any of
its Subsidiaries not otherwise permitted pursuant to Section 6.01 of the Credit
Agreement. Such prepayment shall be made within three (3) Business Days after
the date of receipt of such Net Cash Proceeds.


(ii)Asset Dispositions and Insurance and Condemnation Events. The Company shall
make mandatory principal prepayments of the Incremental Term-1 Loan in the
manner set forth in clause (iv) below in amounts equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from (A) any sale or other disposition
of assets of the Company or any of its Subsidiaries pursuant to Section
6.03(a)(iv)(I) or 6.03(a)(vi) of the Credit Agreement or (B) any Insurance and
Condemnation Event, to the extent that the aggregate amount of such Net Cash
Proceeds, in the case of each of clauses (A) and (B), respectively, exceed
$5,000,000 during any fiscal year. Such prepayments shall be made within three
(3) Business Days after the date of receipt of such Net Cash Proceeds; provided
that, so long as no Default or Event of Default has occurred and is continuing,
no prepayment shall be required under this clause (e)(ii) with respect to such
portion of such Net Cash Proceeds that the Company shall have, on or prior to
such date given written notice to the Administrative Agent of its intent to
reinvest in accordance with clause (e)(iii) below.


(iii)Reinvestment Option. With respect to any Net Cash Proceeds realized or
received as set forth in clause (e)(ii) above (to the extent not excluded
pursuant to clause (e)(ii)), at the option of the Company, the Company or its
Subsidiaries may reinvest all or any portion of such Net Cash Proceeds in assets
used or useful for the business of the Company and its Subsidiaries within (x)
twelve (12) months following receipt of such Net Cash Proceeds or (y) if the
Company or such Subsidiary enters into a bona fide commitment to reinvest such
Net Cash Proceeds within twelve (12) months following receipt thereof, within
six (6) months of the date of such commitment; provided that if any Net Cash
Proceeds are no longer intended to be or cannot be so reinvested at any time
after delivery of a notice of reinvestment election, such Net Cash Proceeds
shall be applied within three (3) Business Days after such determination to the
prepayment of the Incremental Term-1 Loan as set forth in clause (e)(iv) below.
Pending the final application of any such Net Cash Proceeds, the Company may
invest an amount equal to such Net Cash Proceeds in any manner that is not
prohibited by the Credit Agreement.


(iv)Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (e)(i) or (e)(ii) above, the Company shall
promptly notify the Administrative Agent in writing and upon receipt of such
notice, the Administrative Agent shall promptly so notify the applicable
Lenders. Each prepayment of the Incremental Term-1 Loan under this clause shall
be applied to reduce on a pro rata basis the remaining scheduled principal
installments of the Incremental Term-1 Loan under clause (c) above. Each
prepayment shall be accompanied by any amount required to be paid pursuant to
Section 2.16 of the Credit Agreement. Amounts prepaid under the Incremental
Term-1 Loan pursuant to this clause (e) may not be reborrowed.


(f)The terms of Section 2.02(b), (c) and (d), Section 2.03, Section 2.07(b),
Section 2.08, and Sections 2.13 through 2.19 of the Credit Agreement, shall
apply to the Incremental Term-1 Loan as if fully set forth herein, revised to
reference the Incremental Term-1 Loan, mutatis mutandis; provided that there
shall not at any time be more than a total of four (4) Eurocurrency Borrowings
with respect to the Incremental Term-1 Loan outstanding.


(g)The Incremental Term-1 Loan shall constitute a “Loan” under the Credit
Agreement and the other Loan Documents.


(h)This Amendment shall (i) be deemed to be an “Incremental Term Loan Amendment”
under Section 2.20 of the Credit Agreement, (ii) constitute an Increasing Lender
Supplement in the form of Exhibit B to the Credit Agreement and (iii) constitute
a “Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents.


Section 3. Amendments to Credit Agreement. Subject to and in accordance with the
terms and conditions


83158564_2

--------------------------------------------------------------------------------





set forth herein, the Administrative Agent and the Incremental Term-1 Lenders
and the Company hereby agree to amend the Credit Agreement as follows:


(a)
To amend Section 1.01 to add the following terms in appropriate alphabetical
order:



“Insurance and Condemnation Event” means the receipt by the Company or any of
its Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective assets.


“Net Cash Proceeds” means, as applicable, (a) with respect to any sale or other
disposition of assets or Insurance and Condemnation Event, the gross proceeds
received by the Company or any of its Subsidiaries therefrom (including any
cash, cash equivalents, deferred payment pursuant to, or by monetization of, a
note receivable or otherwise, as and when received) less the sum of (i) all
income taxes and other taxes assessed by, or reasonably estimated to be payable
to, a Governmental Authority as a result of such transaction or event (provided
that if such estimated taxes exceed the amount of actual taxes required to be
paid in cash in respect of such disposition, the amount of such excess shall
constitute Net Cash Proceeds), (ii) all reasonable and customary out-of-pocket
fees and expenses incurred in connection with such transaction or event and
(iii) the principal amount of, premium, if any, and interest on any Indebtedness
secured by a Lien on the asset (or a portion thereof) disposed of, which
Indebtedness is required to be repaid in connection with such transaction or
event, and (b) with respect to any issuance or incurrence of Indebtedness, the
gross cash proceeds received by the Company or any of its Subsidiaries therefrom
less all reasonable and customary out-of-pocket legal, underwriting and other
fees and expenses incurred in connection therewith.


(b)
To amend Section 1.01 to amend the following terms in their entirety to read
follows:



“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) Incremental Term Loans of the same
Type, made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect or (c) a
Swingline Loan.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Incremental
Term Loans or Swingline Loans.


“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit F-2.


“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, unused Commitments and outstanding Incremental Term Loans
representing more than 50% of the sum of the total Revolving Credit Exposures,
unused Commitments and outstanding Incremental Term Loans at such time.


Section 4. Conditions of Effectiveness. The effectiveness of this Amendment
shall be subject to the satisfaction of each of the following conditions
precedent (such date of effectiveness, the “Effective Date”):


(a)the Administrative Agent shall have received the following, each in form and
substance reasonably satisfactory to the Administrative Agent:


(i)counterparts of this Amendment executed by each Borrower, each other Loan
Party, the Administrative Agent and each Incremental Term-1 Lender;


83158564_2

--------------------------------------------------------------------------------







(ii)a promissory note executed by the Company in favor of each Incremental
Term-1 Lender that has requested a promissory note at least two (2) Business
Days in advance of the Effective Date;


(iii)a certificate of the Company and each Subsidiary Guarantor that is a
Domestic Subsidiary certifying that attached thereto is a true, correct and
complete copy of resolutions duly adopted by the board of directors (or other
governing body) of such Person authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Amendment;


(iv)a certificate executed by a Financial Officer of the Company that the
conditions set forth in paragraphs (a) and (b) of Section 4.02 of the Credit
Agreement have been satisfied on such date; and


(v)a Borrowing Request for the Incremental Term-1 Loan meeting the requirements
of Section 2.03 of the Credit Agreement;


(b)the representations and warranties of the Loan Parties contained in Section 5
shall be true and correct;


(c)all fees set forth in the letter agreement with Wells Fargo Securities, LLC
dated as of October 12, 2016, shall have been paid by the Company; and


(d)all reasonable out-of-pocket costs and expenses incurred by the
Administrative Agent as of the date hereof in connection with the preparation,
negotiation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder (including, without limitation, the
reasonable fees, charges and disbursements of legal counsel for the
Administrative Agent
in connection with the preparation, negotiation, execution and delivery of this
Amendment) shall have been paid by the Company.


Section 5. Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants as follows:


(a)The execution, delivery and performance by such Loan Party of its obligations
in connection with this Amendment are within its corporate (or other
organizational) powers, have been duly authorized by all necessary corporate (or
other organizational) action and do not and will not (i) violate any provision
of its articles or certificate of incorporation or bylaws or similar organizing
or governing documents of such Loan Party, (ii) contravene any applicable law
which is applicable to such Loan Party or (iii) conflict with, result in a
breach of or constitute (with notice, lapse of time or both) a default under any
material indenture or instrument or other material agreement to which such Loan
Party is a party, by which it or any of its properties is bound or to which it
is subject, except, in the case of clauses (ii) and (iii) above, to the extent
such contraventions, conflicts, breaches or defaults could not reasonably be
expected to have a Material Adverse Effect.


(b)Such Loan Party has taken all necessary corporate (or other organizational)
action to execute, deliver and perform this Amendment and has validly executed
and delivered this Amendment. This Amendment constitutes a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


(c)No material consent, approval, authorization or other action by, notice to,
or registration or filing with, any Governmental Authority or other Person is or
will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by such Loan Party of this Amendment, except
such as have been obtained or made and are in full force and effect.


(d)After giving effect to this Amendment, the representations and warranties
contained in each of the Loan Documents are true and correct in all material
respects on and as of the date hereof as though made on and as


83158564_2

--------------------------------------------------------------------------------





of such date (other than any such representations or warranties that, by their
terms, refer to a specific date, in which case as of such specific date).


(e)
No Default or Event of Default shall exist after giving effect to this
Amendment.



Section 6.    Reference to and Effect on the Loan Documents.


(a)On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended by this Amendment and this Amendment shall
constitute a Loan Document.


(b)The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.


(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any other provision of any of the Loan Documents.


Section 7. Reaffirmations. Each Loan Party (a) consents to this Amendment and
agrees that the transactions contemplated by this Amendment shall not limit or
diminish the obligations of such Person, or release such Person from any
obligations, under any of the Loan Documents to which it is a party, (b)
confirms and reaffirms its obligations under each of the Loan Documents to which
it is a party and (c) agrees that each of the Loan Documents to which it is a
party remain in full force and effect and are hereby ratified and confirmed.


Section 8. Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Amendment.


Section 9. Governing Law. This Amendment and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Amendment and the transactions contemplated hereby
and thereby shall be governed by, and construed in accordance with, the law of
the State of New York.


Section 10. Entire Agreement. This Amendment and the other Loan Documents, and
any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Bank, the Swingline Lender and/or the Lead
Arrangers, constitute the entire agreement among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.


[Signature Pages Follow]

















IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their


83158564_2

--------------------------------------------------------------------------------



respective officers thereunto duly authorized, as of the date first above
written.




BORROWERS:
 
JOHN BEAN TECHNOLOGIES CORPORATION
 
as Company
 
 
By:
/s/ Thomas W. Giacomini
Name:
Thomas W. Giacomini
Title:
President and Chief Executive Officer
 
 
By:
/s/ Brian A. Deck
Name:
Brian A. Deck
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
 
JOHN BEAN TECHNOLOGIES B.V., as Dutch
 
Borrower
By:
/s/ Gregory A. Packard
Name:
Gregory A. Packard
Title:
Director
 
 
 
 
 
SUBSIDIARY GUARANTORS:
 
 
 
JBT ICS SOLUTIONS U.S. INC., as Subsidiary
 
Guarantor
By:
/s/ Gregory A. Packard
Name:
Gregory A. Packard
Title:
Treasurer
 
 
 
JBT HOLDINGS, L.L.C., as Subsidiary Guarantor
By:
John Bean Technologies Corporation, as its sole
 
member
By:
/s/ Thomas W. Giacomini
Name:
Thomas W. Giacomini
Title:
Chief Executive Officer
 
 
By:
/s/ Brian A. Deck
Name:
Brian A. Deck
Title:
Chief Financial Officer







John Bean Technologies Corporation
Third Amendment to Credit Agreement and Incremental Term Loan Agreement
Signature Page





--------------------------------------------------------------------------------



 
JBT FOOD & DAIRY SYSTEMS INC.,
 
as Subsidiary Guarantor
 
 
By:
/s/ Gregory A. Packard
Name:
Gregory A. Packard
Title:
Treasurer
 
 
 
A&B PROCESS SYSTEMS CORP.,
 
as Subsidiary Guarantor
 
 
By:
/s/ Gregory A. Packard
Name:
Gregory A. Packard
Title:
Treasurer















































































John Bean Technologies Corporation
Third Amendment to Credit Agreement and Incremental Term Loan Agreement
Signature Page





--------------------------------------------------------------------------------



 
ADMINISTRATIVE AGENT AND INCREMENTAL
 
TERM-1 LENDERS:
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
As Administrative Agent and Incremental Term-1 Lender
 
 
By:
/s/ Kay Reedy
Name:
Kay Reedy
Title:
Managing Director













































































John Bean Technologies Corporation
Third Amendment to Credit Agreement and Incremental Term Loan Agreement
Signature Page





--------------------------------------------------------------------------------



 
BANK OF AMERICA, N.A., as Incremental Term-1
 
Lender
 
 
By:
/s/ Christopher C. Cavaiani
Name:
Christopher C. Cavaiani
Title:
Senior Vice President



















































































John Bean Technologies Corporation
Third Amendment to Credit Agreement and Incremental Term Loan Agreement
Signature Page





--------------------------------------------------------------------------------



 
JPMORGAN CHASE BANK, N.A., as Incremental
 
Term-1 Lender
 
 
By:
/s/ Helen D. Davis
Name:
Helen D. Davis
Title:
Executive Director



















































































John Bean Technologies Corporation
Third Amendment to Credit Agreement and Incremental Term Loan Agreement
Signature Page





--------------------------------------------------------------------------------









ANNEX A


Incremental Term-1 Loan Commitments


Lender
Commitment
Wells Fargo Bank, National Association
$50,000,000.00
Bank of America, N.A.
$50,000,000.00
JPMorgan Chase Bank, N.A.
$50,000,000.00
Total
$150,000,000.00













































































83158564_2





